No. 04-00-00771-CV
VENCOR, INC., and Personacare of San Antonio, Inc.,
Appellants
v.
Jeannie M. WARREN,
Appellee
From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 1998-CI-05649
Honorable Juan Gallardo, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	 April 30, 2002
APPEAL DISMISSED
	The parties have filed a joint motion to dismiss this appeal, stating that they have settled the
issues in dispute. The parties ask that this court "vacate the trial court's judgment and dismiss the
case pursuant to the parties' settlement."  The motion is granted and this appeal is dismissed.  See
Tex. R. App. P. 42.1(a), 43.2(e). Costs of appeal are taxed against the appellants. 
							PER CURIAM
DO NOT PUBLISH